DICKINSON, Presiding Justice,
for the Court:
¶ 1. Exso Chandler pleaded guilty to selling cocaine. He later filed a motion in the Sunflower County Circuit Court, challenging the denial of his parole. The Sunflower County Circuit Court deemed Chandler ineligible for parole, which the Court of Appeals affirmed. But, because Scott County — where Chandler pleaded guilty and received his sentence — had exclusive, original jurisdiction to hear and determine his petition for post-conviction relief, we vacate the order and reverse the decision of the Court of Appeals without prejudice to Chandler’s right to file his motion in the proper court.
¶ 2. THE JUDGMENT OF THE COURT OF APPEALS IS REVERSED AND THE JUDGMENT OF THE SUNFLOWER COUNTY CIRCUIT COURT IS VACATED.
WALLER, C.J., RANDOLPH, P.J., LAMAR, KITCHENS, CHANDLER, PIERCE, KING AND COLEMAN, JJ., CONCUR.